Citation Nr: 9920762	
Decision Date: 07/27/99    Archive Date: 08/03/99

DOCKET NO.  98-10 943	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for bilateral hearing loss 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. S. Siegel, Counsel


INTRODUCTION

The veteran served on active duty from March 1943 to December 
1945.

This case comes before the Board of Veterans' Appeals (Board) 
from a rating decision rendered in July 1997 by the 
Nashville, Tennessee, Regional Office (RO) of the Department 
of Veterans Affairs (VA).


REMAND

Following denial of his claim in July 1997, the veteran 
indicated timely disagreement by means of a VA Form 9, on 
which he indicated that he "will appear personally at a local 
VA office before the BVA."  He was thereafter scheduled for a 
hearing at the RO before a hearing officer; he subsequently 
canceled this hearing in December 1997, approximately three 
weeks prior to the scheduled hearing date.  Following 
issuance of the statement of the case, he submitted another 
Form 9, on which he failed to indicate whether or not any 
hearing was sought.  The RO requested clarification, and he 
thereafter submitted a photocopy of that second Form 9 on 
which he indicated that he wanted a Board hearing at a local 
VA office before a Board Member.  

A review of the claims folder does not indicate that any such 
hearing was scheduled.  In addition, while later notations 
apparently made by RO personnel indicate that a Travel Board 
hearing had been canceled, no such cancellation is of record.  
The hearing that had been canceled was one before a hearing 
officer, not before a Board Member, and had been canceled 
prior to the veteran's indication that he sought a Travel 
Board hearing.  Due process considerations require that the 
veteran be afforded the hearing before the Board Member that 
he requested subsequent to the cancellation of the RO 
hearing.

Accordingly, this case is REMANDED for the following:

The RO should schedule the veteran for a 
hearing before a Board Member, sitting at 
the RO, according to the date of his 
request for such a hearing.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See The Veterans' 
Benefits Improvements Act of 1994, Pub. L. No. 103-446, 
§ 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 
Supp. 1999) (Historical and Statutory Notes).  In addition, 
VBA's Adjudication Procedure Manual, M21-1, Part IV, directs 
the ROs to provide expeditious handling of all cases that 
have been remanded by the Board and the Court.  See M21-1, 
Part IV, paras. 8.44-8.45 and 38.02-38.03.

The veteran need take no action until he is so informed.  The 
purpose of this REMAND is to ensure compliance with due 
process considerations.  No inferences as to the ultimate 
disposition of this case should be inferred.



		
	MARK W. GREENSTREET
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991& Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).










